Citation Nr: 0820833	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2005 Decision Review 
Officer Decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

A motion to advance this case on the Board's docket was 
granted by the Board on May 30, 2008, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The earliest medical evidence of the severity of the 
veteran's COPD is a February 2, 2005 pulmonary function test 
(PFT) which showed FEV-1 as 35 percent of predicted post-
bronchodilator.

2.  The most recent evidence of the severity of the veteran's 
COPD is an April 4, 2005 PFT in April 2005 which showed FEV-1 
as 36 percent of predicted post-bronchodilator.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for COPD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.310, 4.1, 4.7, 4.97, Diagnostic 
Code 6604 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in November 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  

Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected COPD, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the November 2006 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and given the opportunity to present 
additional evidence and testimony.  As no additional evidence 
was received after the November 2006 letter, a Supplemental 
Statement of the Case was not issued.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in April 2005. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for COPD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

For consideration in this case is the extent to which the 
level of disability awarded accurately reflects the extent of 
aggravation of the COPD due to the veteran's service-
connected rhinitis with history of sinusitis.  

The veteran was granted service connection in December 2005 
for COPD as being aggravated by his service-connected 
rhinitis with history of sinusitis based on reports from Dr. 
Webber and Dr. Babu Paidipaty which showed that the veteran's 
COPD was aggravated due to nasal dripping and 
sinusitis/rhinitis and that repeated acute treatment for the 
aggravation was needed.  In assigning the initial 
noncompensable rating, the RO indicated pulmonary function 
test showed FEV-1 as 35 percent of predicted and determined 
that the veteran's COPD was already 100 percent disabling 
before the veteran's service-connected rhinitis with history 
of sinusitis affected it.  The RO also noted that the 
evidence showed that the veteran's COPD was due to smoking; 
thus, as the COPD was 100 percent disabling before 
aggravation by increased symptoms from service-connected 
sinusitis, the degree of aggravation was determined to be 0 
percent disabling.  

In Allen v. Brown, 7 Vet. App. 439, 449 (1995), the Court 
clarified that when the claimant has been awarded service 
connection for a disability that is proximately due to or the 
result of a service-connected condition, he should be 
provided compensation for "the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  

Recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Having reviewed the relevant evidence of record, the existing 
noncompensable rating for the veteran's COPD should not be 
increased as he is receiving compensation for "the degree of 
disability over and above the degree of disability existing 
prior to the aggravation."  

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a) (2007).

The veteran is currently in receipt of a zero percent 
disability rating under Diagnostic Code 6604, which pertains 
to chronic obstructive pulmonary disease.  The RO arrived at 
this disability rating by assessing the veteran's baseline 
level of severity of this COPD as 100 percent.  As such, no 
increase in disability rating could be assigned for any 
aggravation of the veteran's COPD due to rhinitis/ sinusitis   

Diagnostic Code 6604 provides for a 10 percent rating where 
forced expiratory volume in one second (FEV-1) is 71- to 80- 
percent predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion capacity of 
the lung for carbon monoxide (DLCO) by the single breath 
method (SB) is 66- to 80-percent predicted.

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 
56- to 65-percent predicted.

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of 
less than 40-percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale (right- sided 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97, 
Code 6604.

For VA purposes, only post-bronchodilation results may be 
considered. See 61 Fed. Reg. 46270 (Sept. 5, 1996).

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should 
generally be based on the PFTs.  Post-bronchodilator studies 
are required when PFTs are done for disability evaluation 
purposes with some exceptions; when evaluating based on PFTs.  
Post-bronchodilator results are to be used unless they are 
poorer than the pre-bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice-connected disorder. 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).	

In this case, the earliest medical evidence of the severity 
of the veteran's COPD is a February 2, 2005 PFT which showed 
FEV-1 as 35 percent of predicted post-bronchodilator.  As 
noted above, a 100 percent rating requires FEV-1 less than 40 
percent predicted.  Thus, 100 percent rating is, in this 
case, the baseline level of severity.  As the current level 
of severity of the veteran's COPD is also 100 percent, a 
noncompensable evaluation is warranted for the veteran's 
COPD.

The veteran's representative argues that there is evidence in 
the file indicating that the COPD was less than 100 percent 
disabling prior to the date that service connection was 
granted and notes that the veteran was diagnosed with COPD in 
approximately 2001.  The Board also notes that the private 
medical records indicate that there are previous PFTs that 
have been done, and in fact, the February 5, 2005 PFT 
findings indicate that there has been approximately a 20 
percent further reduction in his flow rates but does not give 
the values of the previous PFTs.  However, the veteran has 
not identified any VA treatment records for his COPD and has 
not authorized VA to obtain any private treatment records for 
COPD prior to February 2005. 

Accordingly, the claim for an initial compensable rating for 
the veteran's COPD must be denied.  The preponderance of the 
evidence is against his claim for a higher rating, so the 
benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for COPD is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


